Korsmo, C.J.
¶25 (dissenting) Stephen Bailey cut a deal in adult court 16 years ago that significantly limited *444the time he would spend in custody and substituted one “strike” offense for another. He acknowledged what he was doing at the time. His inability to avoid repeatedly committing additional strike offenses is not a basis for reconsidering that choice in this action. The decision in State v. Saenz, 175 Wn.2d 167, 283 P.3d 1094 (2012) is inapplicable to the facts of this case. Instead, the governing case is State v. Knippling, 166 Wn.2d 93, 206 P.3d 332 (2009). Our previous opinion explained why Knippling was satisfied in this case. Since Saenz did not change Knippling and, indeed, asserted that Knippling was controlling,4 there is no basis for reversing our prior opinion. In addition, giving juvenile court judges control over the disposition of adult prosecutions is a bad policy. For both reasons, I disagree with the amended resolution of this case.
¶26 In Knippling, as here, the defendant was charged in adult5 court with first degree robbery committed at age 16. 166 Wn.2d at 97. Plea negotiations resulted in a guilty plea in adult court to a reduced charge of second degree robbery, an offense over which the juvenile court would have exclusive jurisdiction. Id. At sentencing six years later for a third “strike” offense, Mr. Knippling argued that the robbery conviction should not be counted as a “strike” for persistent offender purposes absent proof that superior court had obtained jurisdiction from juvenile court. Id. at 97-98. The Washington Supreme Court agreed and concluded that the bare court judgment and sentence was insufficient evidence to establish that the case was properly in adult court. Id. at 101-02.
¶27 Unlike Knippling, the record in this case shows exactly how the adult court retained jurisdiction over the case — Mr. Bailey stipulated to the jurisdiction in conjunction with the plea agreement that reduced the charge. He *445received a substantially reduced sentence6 and the prosecutor obtained without need of trial a “strike” on the record of an apparently dangerous young offender.7 He could not have received the benefit of the bargain without the superior court retaining the case by his agreement; the court had no authority to amend the information to the lesser offense without Mr. Bailey’s consent to jurisdiction. There is nothing uncommon or untoward in this decision. Mr. Bailey received a distinct short-term benefit that was potentially offset by its long-term consequences in the event that he failed to straighten his life out.
¶28 Nothing in Saenz changes that calculus or the ruling in Knippling. Instead, Saenz involved a totally different scenario by which the case moved from juvenile to adult court. In Saenz the case originated as a juvenile court prosecution and the parties agreed to a guilty plea in adult court to second degree assault, another “strike” offense; the defendant was then 15. 175 Wn.2d at 171. The case was removed to adult court without either a declination hearing or a waiver of juvenile court jurisdiction. Id. When the prosecution later attempted to use that offense as one of the predicates for a persistent offender sentence in adult court, the court concluded that the absence of a declination hearing or a valid waiver of jurisdiction, the offense did not constitute a “strike” in subsequent persistent offender scoring. Id. at 176, 181. In the course of its analysis, the Saenz majority explained the important benefits a youthful offender gives up by agreeing to leave juvenile court. Id. at 176-80.
*446¶29 The majority unfortunately seizes upon some of that language and substitutes it for the Saenz holding that an unexplained transfer of jurisdiction is insufficient to allow use of the prior offense in a persistent offender sentencing. However, because Saenz arose from a totally different factual setting, I fear that the majority places too much emphasis on the discussion there about the process necessary to move a case from juvenile to adult court as opposed to the process necessary to retain a case in adult court. Saenz did not import the one into the other.
¶30 The two cases are totally different in factual circumstances. In Saenz, the defendant, charged in juvenile court, was offered a plea bargain in adult court; to accept it the case had to be moved to adult court. Mr. Bailey, however, faced the opposite situation. He already was in adult court facing trial on a greater offense (and risking substantially lengthier incarceration) and was offered a disposition in adult court to a less serious offense and much less incarceration. To facilitate that deal, he needed to waive juvenile court jurisdiction in order for adult court to have authority even to reduce the charge and accept the plea. RCW 13.40.140(9) provides the framework for how the statutory rights conveyed by our juvenile code are waived. There “must be an express waiver intelligently made by the juvenile after the juvenile has been fully informed of the right being waived.” RCW 13.40.140(9).
¶31 That statutory requirement was met here. A written waiver and findings were accepted by the court. In part, that agreement states:
The defendant and his attorney herein indicate agreement that the prosecution of the amended information accusing the defendant of the crime of Second Degree Robbery with a deadly weapon shall be manifested in the adult division of the Yakima County Superior Court. The defendant and his attorney specifically consent to waiver of any and all rights under RCW 13.40.110 (or any other applicable statute) to declination hearing.
*447The court finds that the agreement of the parties is consistent with the interest of justice.
Ex. B. The agreement was signed by the judge, prosecutor, defense counsel, and Mr. Bailey. Id. Mr. Bailey knowingly waived his right to a hearing in juvenile court on the propriety of the case continuing in adult court on the lesser offense.
¶32 Saenz discussed the necessity of a juvenile court entering findings and making an express determination, if declining jurisdiction, that declination is in the best interest of the juvenile or of the public in accordance with current RCW 13.40.110(3) and (4). Saenz, 175 Wn.2d at 179. The court noted that the statute required that the “best interest” finding be made even when the parties waive the declination hearing. Id. at 179-80. Without these findings, the court “cannot transfer a case to adult court.” Id. at 179.8
¶33 The majority errs in applying this transfer standard to the retention of jurisdiction by the adult court in Mr. Bailey’s case. There was no transfer by the juvenile court and, thus, no need for entry of the statutorily mandated findings. If the case had begun in the juvenile court like Saenz, then Mr. Bailey needed to waive his right to remain in juvenile court and the judge would need to enter appropriate findings. Instead, he was in adult court and was going to stay there. He, however, needed and wanted to empower the adult court to enter a lenient judgment that it otherwise had no authority to do. He did that by waiving his right to a hearing in juvenile court. There was no need to acknowledge and waive the rights attendant to a juvenile court prosecution since he was not facing a criminal action in juvenile court. There was no need to do anything other than confirm that Mr. Bailey knew he had the right to have *448a hearing there and that he desired to give up that right. There was a knowing waiver of that right in this case.
¶34 While that analysis explains why we should be affirming the persistent offender sentence, I also note that the majority’s result is contrary to the best interest of most defendants who are similarly situated to Mr. Bailey. Youthful offenders charged with the most serious felonies are automatically outside the scope of the juvenile system. If the prosecutor decides that youth or some other mitigating factor suggests that the defendant should be treated as an adult but not be punished as severely as an older person who committed the same crime, the majority decision does not permit the prosecutor directly to do so by filing reduced charges. Instead, he or she loses control of the charging power and cedes that authority over to a juvenile court judge who will decide whether the prosecutor’s desire for a moderated adult disposition is appropriate. Why should a juvenile judge weigh in on the propriety of a jointly agreed adult court sentence? There is no statutory requirement to do so (unlike when a case is originally within the jurisdiction of the juvenile court), and there is no good policy reason why the juvenile judge should be involved in the disposition of an adult case by an adult court judge. Encouraging this unnecessary endeavor benefits no one, least of all the offender who could see his chance for mercy dashed by an outsider. The prosecutor likewise could see his adult court case hijacked to juvenile court by a judicial officer who would essentially be exercising the executive prosecutorial function of deciding what charges will be filed and where they will be filed.
¶35 A juvenile court judge has authority over only a juvenile court case. The potential exercise of authority over an adult prosecution by a juvenile court judge will only discourage a prosecutor from showing charging leniency to the serious youthful offender. No one benefits from such an approach.
¶36 Saenz does not apply to this case. Moreover, the policies at issue when a juvenile court must decide to *449decline its own jurisdiction are not in play when an adult court decides that the parties have reached an appropriate resolution of their case. For both reasons, I respectfully dissent.

 Saenz, 175 Wn.2d at 176.


 The Juvenile Justice Act of 1977, chapter 13.40 ROW, distinguishes the juvenile court division of superior court from the “adult” side of superior court. E.g., RCW 13.04.030, .110.1 will use the same nomenclature.


 Even in prosecutions originating in juvenile court, it is not uncommon to see an offender seek to have a case transferred to adult court where the sentence range will be shorter because the prior juvenile history will not count in the adult sentence. The youthful offender has the right to seek declination of juvenile court jurisdiction. ROW 13.40.110(1).


 The 1998 offense was the second “strike” offense committed by Mr. Bailey while still a youth. He already had a 1996 second degree robbery offense that had been handled in juvenile court.


 Even if it had been necessary to make a “best interest” finding, the last sentence of the waiver would certainly support it. The defendant’s agreement with the action showed that it was in his best interest. The finding that the agreement was “consistent with the interests of justice” is at least the equivalent of finding that the agreement was in the public interest.